Case: 16-16361    Date Filed: 08/15/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 16-16361
                               Non-Argument Calendar
                             ________________________

                       D.C. Docket No. 1:15-cr-00088-CG-B-1



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

JOHN PATRICK COUCH,

                                                   Defendant - Appellant.

                             ________________________

                     Appeals from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                  (August 15, 2017)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

         John Patrick Couch, M.D., filed an interlocutory appeal seeking the reversal

of the district court’s denial of his motion to vacate several pretrial warrants,
               Case: 16-16361    Date Filed: 08/15/2017   Page: 2 of 2


arguing that the government improperly seized certain of his assets.        After

Dr. Couch filed his appeal, his case proceeded to trial. Dr. Couch was ultimately

convicted of several conspiracy and narcotics charges related to a scheme to

distribute controlled substances under the guise of maintaining a pain management

facility. Following his convictions, Dr. Couch and the government entered into a

forfeiture agreement stipulating that Dr. Couch was voluntarily forfeiting the

related assets and that the government had established the necessary connection

between the forfeited assets and his illegal acts. The district court subsequently

entered a preliminary order of forfeiture.

      Upon review of the record, the parties’ briefs, and their responses to our

latest jurisdictional question, we agree with the parties that this appeal is now

moot. As a result, we dismiss Dr. Couch’s appeal. See United States v. Serrapio,

754 F.3d 1312, 1317 (11th. Cir. 2014) (“A case becomes moot only when it is

impossible for a court to grant any effectual relief whatever to the prevailing

party.”) (quoting Knox v. Serv. Employees Int’l Union, Local 1000, 567 U.S. 298,

307 (2012)).

      APPEAL DISMISSED AS MOOT.




                                             2